MAINE SUPREME JUDICIAL COURT                                                     Reporter of Decisions
Decision: 2020 ME 6
Docket:   Cum-19-239
Argued:   October 7, 2019
Decided:  January 21, 2020
Revised:  June 18, 2020

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, JABAR, and HUMPHREY, JJ.*



                                                  A.I.

                                                   v.

                                        STATE OF MAINE


SAUFLEY, C.J.

         [¶1] A.I. was less than fifteen years old during the events in question in

this appeal. He had been charged with multiple juvenile offenses, and the

District Court (Portland, Kelly, J.) ordered him held at Long Creek Youth

Development Center while awaiting trial on those charges. After a hearing, the

proceedings were suspended when he was determined to be, at least

temporarily, incompetent to stand trial. Shortly thereafter, he filed a petition

for habeas corpus seeking release from Long Creek, and he now appeals from

the resulting judgment in which his petition was denied by a single justice of

the Supreme Judicial Court (Gorman, J.).



  *   Although Justice Hjelm participated in the appeal, he retired before this opinion was certified.
2

          [¶2] Prior to oral argument on his appeal, the youth received the relief

that he had requested—transfer to an appropriate residential treatment

facility—and the District Court (Powers, J.) subsequently dismissed all charges

against him. The State moved to dismiss the appeal on grounds of mootness.

The youth opposed the motion. Although we recognize the important public

interests involved in the incarceration and treatment of Maine’s youth, we

conclude that the unique facts of this case preclude us from announcing any

opinion that could guide future cases, and we dismiss the appeal as moot.

                                           I. BACKGROUND

          [¶3] Twelve1 juvenile petitions filed by the State against the youth

initiated the State’s latest involvement with A.I. On October 1, 2018, the District

Court (Kelly, J.) entered an order of detention directing that the youth be

detained at Long Creek while awaiting resolution of the pending juvenile

charges. Between October 1, 2018, and June 10, 2019, the court held several

detention hearings. See 15 M.R.S. § 3203-A(5) (2018). During that time, the

court issued eight orders of detention, none of which was appealed. See




    1   The State initially filed fourteen petitions, but it dismissed two of them on June 5, 2019.
                                                                               3

15 M.R.S. § 3402(1)(D) (2018). The youth remained at Long Creek throughout

those proceedings.

      [¶4] On April 23, 2019, following a competency hearing, the court

(Powers, J.) found that the youth was not competent to proceed with an

adjudication on the charges and suspended the proceedings. See 15 M.R.S.

§ 3318-A (2018). Pursuant to 15 M.R.S. § 3318-B(1) (2018), however, the court

also found a substantial probability that the youth would become competent to

stand trial in the foreseeable future. In compliance with the same statute, the

court referred the youth to the Department of Health and Human Services

(DHHS) for evaluation and treatment of his mental health and behavioral needs.

Two days later, the youth filed a motion for contempt, alleging that DHHS had

failed to comply with the order finding him currently incompetent to stand trial.

The motion was later withdrawn without prejudice.

      [¶5] On May 14, 2019, the youth filed a petition for a writ of habeas

corpus before a single justice of the Supreme Judicial Court (Gorman, J.). A

hearing was conducted within three weeks of the petition, on June 6, 2019. On

June 10, 2019, the single justice denied the youth’s petition for writ of habeas

corpus, and he appealed, bringing the matter before us. Before the oral
4

argument on the appeal, the youth was released from Long Creek and placed in

a residential treatment facility, and the charges against him were dismissed.

                               II. DISCUSSION

      [¶6] Notwithstanding the focused advocacy of the youth’s attorney and

the prompt action of the courts, A.I. remained incarcerated at Long Creek for

nearly four months following the order finding him incompetent, until his

transfer to an out-of-state residential treatment facility with adequate

treatment. It is the delay in accomplishing that appropriate placement that

forms the gravamen of this appeal.

      [¶7] Before reaching the merits of the youth’s arguments regarding that

delay, we must first consider the justiciability of the appeal. Along with his

arguments on the merits, the youth asserts (A) that his appeal is not moot

because the State retains the power to return him to Long Creek and,

alternatively, (B) that even if his appeal is moot, it is appropriate for us to

review the appeal because his case fits exceptions to the mootness doctrine.

A.    Mootness

      [¶8] Except in extraordinary circumstances, addressed below, we will

not address issues that have lost their controversial vitality.        Leigh v.

Superintendent, Augusta Mental Health Inst., 2003 ME 22, ¶ 6, 817 A.2d 881.
                                                                               5

Here, there is no question that the appeal is moot; the youth is receiving

treatment outside of Long Creek, and all charges have been dismissed. He is

not presently at risk of incarceration at Long Creek. While this appeal has been

pending, the District Court (Powers, J.) ultimately found him incompetent to

proceed, with no substantial probability of becoming competent in the

foreseeable future, and it dismissed all underlying juvenile charges against him.

There is no decision that we could announce in this habeas corpus appeal that

would have any effect on the youth himself. Thus, there can be no question that

the case is moot. See id. ¶ 8. The only question is whether there exists an

exception to the mootness doctrine that would cause us to address the merits

of the appeal.

B.    Exceptions to the Mootness Doctrine

      [¶9] Cases that are moot may nonetheless be considered if at least one of

the three narrow exceptions applies. Mainers for Fair Bear Hunting v. Dep’t of

Inland Fisheries & Wildlife, 2016 ME 57, ¶ 7, 136 A.3d 714. Specifically, we may

consider an appeal despite its mootness if

      (1) sufficient collateral consequences will result from the
      determination of the questions presented so as to justify relief;
      (2) the appeal contains questions of great public concern that, in
      the interest of providing future guidance to the bar and public we
      may address; or (3) the issues are capable of repetition but evade
      review because of their fleeting or determinate nature.
6
Id. (quoting Halfway House, Inc. v. City of Portland, 670 A.2d 1377, 1380 (Me.

1996)). The youth argues that the exceptions to the mootness doctrine for both

questions of great public concern and issues capable of repetition but evading

review apply.

       [¶10] We are not persuaded that this is an issue that falls within the

exception for issues capable of repetition but evading review, particularly given

the youth’s access to prompt and repeated detention review hearings, see

15 M.R.S. § 3203-A(11) (2018), any of which could have been appealed, see

15 M.R.S. § 3402(1)(D), and prompt access to a habeas corpus hearing, which

was addressed quickly through appeal. See Leigh, 2003 ME 22, ¶ 8, 817 A.2d
881.

       [¶11] We next consider whether the mootness exception relating to

matters of great public concern applies here. When addressing the exception

for “questions of great public concern,” we examine “whether the question is

public or private, how much court officials need an authoritative determination

for future rulings, and how likely the question is to recur.” Brunswick Citizens

for Collaborative Gov’t, 2018 ME 95, ¶ 9, 189 A.3d 248 (quoting Mainers for Fair

Bear Hunting, 2016 ME 57, ¶ 8, 136 A.3d 714). On this issue, the youth refers

to the State’s interest in protecting minors with cognitive challenges and urges
                                                                                                      7

us to announce new law providing guidance to the courts, state agencies, and

the public.

       [¶12] We are fully persuaded that the State’s policies and the Court’s

jurisprudence relating to the incarceration of Maine’s youth are “of great public

concern.”2 See, e.g., State v. J.R., 2018 ME 117, ¶¶ 11-14, 27, 191 A.3d 1157

(discussing the importance of rehabilitative treatment for incarcerated youth

and decrying the lack of available state resources addressing the issue).

Decisions by the Legislature allocating the State’s fiscal resources and decisions

by the Executive Branch creating policies related to the use and coordination of

State resources have been a recent focus of significant public attention,

particularly as they apply to Maine’s youth.3



   2  To be clear, neither the public’s interest in governmental actions regarding resources and
institutions, nor the public’s interest in the substance of Law Court opinions on these issues,
authorizes the release to the public of personal or identifying information regarding this youth.
P.L. 2019, ch. 525, § 17 (effective September 19, 2019) (to be codified at 15 M.R.S. § 3308(1-A)
(2018)).
   3  For example, the Legislature recently formed The Task Force on Alternatives to Incarceration
for Maine Youth to improve the efficacy of the juvenile justice system. L.D. 1108, Emergency
Preamble (129th Legis. 2019). The Executive Branch has undertaken similar initiatives, supporting
the Juvenile Justice Advisory Group and reinvigorating the Children’s Cabinet, with a focus on Maine’s
youth. Information regarding the Advisory Group is available on the website of the Maine
Department of Corrections at https://www.maine.gov/corrections/jjag/about.htm, and information
regarding the Children’s Cabinet is available on the website of the Governor’s Office of Policy
Innovation and the Future at https://www.maine.gov/future/initiatives/childrens-cabinet (last
visited Jan. 6, 2020). These matters have also been the subject of recent litigation. See State v. J.R.,
2018 ME 117, ¶ 33, 191 A.3d 1157 (Saufley, C.J., concurring) (“We, in government, must find
additional alternatives for our children and youth. That continuum of care should include both
well-proven and promising innovative programs, including such options as evidence-based
8

        [¶13] Furthermore, the matter before us is directly relevant to actions of

government regarding resource allocations and State agency actions. As the

circumstances of this case demonstrate, when a youth is deemed incompetent

to stand trial and continues to be held in a State detention facility, State agencies

will have urgent—but differing and sometimes overlapping—responsibilities.4

Those agencies must work together to ensure that services provided pursuant

to those responsibilities are coordinated, and, particularly with regard to

services for the restoration to competency of an incarcerated youth, are

expedited. Cf. T.L. v. State, 670 So. 2d 172, 174 (Fla. Ct. App. 1996) (holding that

Florida’s “statutory scheme clearly recognize[d] the need for significant

interplay between” the Department of Juvenile Justice and the Department of

Health and Rehabilitative Services).

        [¶14] In the matter before us, DHHS was ordered by the court to evaluate

and treat the youth’s mental health and behavioral needs or provide services

specifically for purposes of “stabilization.”5 At the same time, because the youth


behavioral modification programs, residential treatment facilities, [and] enhanced mental health
treatment services . . . .”).
   4 We note that the manner in which the State agencies collaborated to address this youth’s needs

was not an exemplar of efficiency. Indeed, at oral argument, the State recognized that its
“coordination could have been better.”

    No one disputed the youth’s significant needs, or the fact that he could not be returned to his
    5

mother’s home. The youth’s mother initially would not agree to an out-of-state placement. Similarly,
                                                                                                    9

had been declared at least temporarily incompetent and he remained

incarcerated, the State was responsible to provide the services and treatment

necessary to restore the youth to competency. Cf. Haraden v. State, 2011 ME
113, ¶ 20, 32 A.3d 448 (discussing the Department of Corrections’

responsibility during the period of a petitioner’s incompetence); cf. Or.

Advocacy Ctr. v. Mink, 322 F.3d 1101, 1121 (9th Cir. 2003) (“Incapacitated

criminal defendants have liberty interests in freedom from incarceration and

in restorative treatment.”); Disability Law Ctr. v. Utah, 180 F. Supp. 3d 998, 1011

(D. Utah 2016) (discussing a state agency’s responsibility to render competency

restoration services).

       [¶15]      As the State agrees, although stabilization and competency

restoration treatment modalities may overlap, their purposes are distinct. Cf.

Or. Advocacy Ctr., 322 F.3d at 1120 (“Although jails can sometimes provide

treatment to stabilize a patient, they cannot restore a patient to competency.”).

When a youth has been determined to be incompetent and yet remains

incarcerated, the treatment and services necessary for restoration to




the youth himself would not consent to a transfer to a treatment facility in Maine where he alleged
that he had previously been mistreated, and the few potential Maine facilities simply could not accept
the youth given the high level of care he required.
10

competency will naturally take precedence over other needs, absent the

agreement of the youth and his parents or custodians.

      [¶16] In this case, the State’s efforts to find a suitable placement that

could meet the competency restoration and treatment needs of this youth were

indisputedly hindered by Maine’s lack of a meaningful continuum of care for

youth-focused residential and home-like treatment resources. On this point,

the absence of appropriate alternatives for meeting the youth’s urgent need for

restoration to competency is an explanation for—but a tenuous defense to—

the delay. We have no difficulty concluding in this context that the allocation of

State resources needed to address the resource gaps at issue here, the

coordination among State agencies of responses to the youth’s needs, the

determination of the treatments that must receive the highest priorities, and

the court’s continuing oversight of the youth’s incarceration all implicate the

actions of government at the broadest levels. Accordingly, the public nature of

the issues raised in this appeal has certainly been demonstrated.

      [¶17] The ability of the Court to fashion an “authoritative determination

for future rulings,” however, is not present in this case. See Sparks v. Sparks,

2013 ME 41, ¶ 11, 65 A.3d 1223 (quotation marks omitted); see also In re

Steven L., 2014 ME 1, ¶ 8, 86 A.3d 5 (“Although there is undoubtedly a public
                                                                              11

interest in proceedings of this nature, the particular issues raised here relate

more directly to the private interests of an individual in unique

circumstances.”). Simply put, the youth’s unique and extensive needs, his

history in other facilities, and the evolving nature of his behavioral challenges

prevent us from generating an authoritative opinion that would guide the

courts or the parties in future cases. See Mainers for Fair Bear Hunting, 2016
ME 57, ¶¶ 8-9, 136 A.3d 714 (explaining that, although an issue was

“undoubtedly of public interest . . . . the core question at issue in th[e] case

[was] not a generic question.”).

      [¶18] In the absence of a live controversy, the exceptional circumstances

of this appeal do not present an opportunity for a definitive judicial

pronouncement.     Thus, the mootness exception for cases of great public

concern does not apply. Because this appeal presents issues that are moot and

because none of the exceptions to the mootness doctrine applies, we dismiss

the appeal as moot.

      The entry is:
                  Appeal dismissed.
12

Sarah E. Branch, Esq. (orally), Fairfield & Associates, Portland, for appellant A.I.

Christine Thibeault, Asst. Dist. Atty., Cumberland County District Attorney’s
Office, Portland, for appellee State of Maine

Aaron M. Frey, Attorney General, and Jason Anton, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellee Department of Corrections

Aaron M. Frey, Attorney General, and Hunter C. Umphrey, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellee Department of
Health and Human Services

Emma E. Bond, Esq., Zachary L. Heiden, Esq., and Meagan S. Sway, Esq., ACLU of
Maine Foundation, Portland, for amici curiae ACLU of Maine Foundation and
the Juvenile Law Center

Jeffrey M. Skakalski, Esq., and Peter Rice, Esq., Disability Rights Maine, Augusta,
for amicus curiae Disability Rights Maine

Mary Bonauto, Esq, GLBTQ Legal Advocates and Defenders, Boston,
Massachusetts, for GLBTQ Legal Advocates and Defenders

Courtney Beer, Esq., Kids Legal, Portland, for amicus curiae Kids Legal

Tina Heather Nadeau, Esq., Maine Association of Criminal Defense Lawyers,
Portland, for amicus curiae Maine Association of Criminal Defense Lawyers


Maine Supreme Judicial Court docket number SJC-19-2
FOR CLERK REFERENCE ONLY